DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 22 February 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Applicant has failed to provide a copy of the cited foreign patent document. It has been placed in the application file, but the information referred to therein has not been considered. 
Claim Objections
Claims 30-33, 35, 36, 40, 43, 44, and 48 are objected to because of the following informalities:
“a front portion to contact at least part of a frontal region of the user’s head, a rear portion to contact at least part of an occipital region of the user’s head, and at least one side portion…to contact at least part of an auricular region of the user’s head” in lines 2-5 of claim 30 should read “a front portion configured to contact at least part of a frontal region of the user’s head, a rear portion configured to contact at least part of an occipital region of the user’s head, and at least one side portion…configured to contact at least part of an auricular region of the user’s head”
“the band” recited in claims 30, 35, and 36 should read “the flexible band”
“adjacent eyes” in line 13 of claim 30 should read “adjacent to the eyes” or “adjacent of the eye”
“the EEG bio-signal sensor” in claims 31-33, 40, and 43 should read “the flexible EEG bio-signal sensor”
“EEG signals” in claims 43 and 44 should read “EEG bio-signals”
“an inner-ear sensor to contact an ear canal of the user” in claim 48 should read “an inner-ear sensor configured to contact an ear canal of the user”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Computing device” is interpreted as “one or more client or server computers in communication with one another over a near-field, local, wireless, wired, or wide-area computer network, such as the Internet, and at least one of the computers is configured to receive signals from sensors worn by a user,” as mentioned in [0090] of the PGPUB.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 40 and 43 recite the limitation “EEG signals” in line 2 of both claims. There is insufficient antecedent basis for this limitation in the claims. It is unclear if “EEG signals” is referring to “EEG bio-signals” as mentioned in claim 30, as claim 30 mentions that the EEG bio-signal sensor receives EEG bio-signals. For examination purposes, “EEG signals” is interpreted as “the EEG bio-signals.”
Claim 42 recites that “the electronics module is selectively mountable on the band.” However, claim 41 recites that “the electronics module is disposed on the band.” If the electronics module is already on the flexible band, it is unclear how the electronics module could be selectively mountable. Clarification is requested. For examination purposes, it is interpreted that the electronics module is mounted to the band.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 33, 34, 36-44, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 (US Pub No. 2017/0296121) in view of Lisy et al. ‘060 (US Patent No. 9,579,060) further in view of Samec et al. ‘656 (US Pub No. 2016/0270656).
Regarding claim 30, Dar et al. ‘121 teaches a wearable device to wear on a head of a user (Abstract), the device comprising: a flexible band generally shaped to correspond to the user’s head, the band including a front portion to contact at least part of a frontal region of the user’s head, a rear portion to contact at least part of an occipital region of the user’s head, and at least one side portion extending between the front portion and the rear portion to contact at least part of an auricular region of the user’s head (Figs. 29, 30A, 30B and [0237], [0238]); and a flexible electroencephalography (EEG) bio-signal sensor disposed on the band to receive EEG bio-signals from the user (Fig. 29 electrodes 1030, 1040, 1492 and [0135]-[0137])).
Dar et al. ‘121 teaches all of the elements of the current invention as mentioned above except for a deformable earpiece disposed in the at least one side portion of the flexible band, the deformable earpiece comprising conductive material as part of an additional bio-signal sensor to contact at least part of the auricular region of the user’s head.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). The dry electrode is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have surface features. The conductive material is silver/silver chloride and the pliant material is a polymer, elastomer, foam, or rubber (Column 4 Lines 44-58). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would understand that the in-ear hearing aid is in the auricular region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Dar et al. ‘121 to include a deformable 
Dar et al. ‘121 in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for a flexible luminescence array disposed on the front portion of the band, wherein the front portion is extendable to cover eyes of the user such that the flexible luminescence array is adjacent eyes of the user to provide light to the user.
Samec et al. ‘656 teaches a healthy system that includes light sensors to monitor one or more physiological responses of a user ([1472]). Figs. 3A-3D should an ophthalmic device includes a display device 62 that includes a light source 18 that is configured to project light that is directed into the eyes of the user in a display lens 106 of the display device 62 ([1488]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Dar et al. ‘121 in view of Lisy et al. ‘060 to include a flexible luminescence array as Samec et al. ‘656 teaches that this will aid in monitoring one or more physiological responses of a user.
Regarding claim 31, Dar et al. ‘121 teaches wherein the EEG bio-signal sensor is disposed on the front portion of the band (Fig. 29 electrodes 1030 and [0247]).
Regarding claim 33, Dar et al. ‘121 teaches wherein the EEG bio-signal sensor includes a silver ink conductive material to contact a forehead of the user ([0135]-[0137]).
Regarding claim 34, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for wherein the flexible luminescence array includes an OLED flexible array.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible luminescence array of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include an OLED flexible array as Samec et al. ‘656 teaches that any light source known in the art may be used to project light in a user’s eyes.
Regarding claim 36, Dar et al. ‘121 teaches wherein the band includes an elastic substrate ([0089]).
Regarding claim 37, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for wherein the deformable earpiece is configured to contact at least part of a mastoid bone region of the user.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would understand that the in-ear hearing aid is in the mastoid bone region of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable earpiece of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include being in contact at least part of a mastoid bone region of the user as Lisy et al. ‘060 teaches this will aid in providing a closer, tighter fit that is capable of 
Regarding claim 38, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for wherein the conductive material is a conductive rubber.
Lisy et al. ‘060 teaches the dry electrode of the in-ear hearing aid is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have surface features. The conductive material is silver/silver chloride and the pliant material is a polymer, elastomer, foam, or rubber (Column 4 Lines 44-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive material of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include conductive rubber as Lisy et al. ‘060 teaches this will aid in having the surface of the electrode to be conductive (Column 4 Lines 44-58).
Regarding claim 39, Dar et al. ‘121 teaches wherein the additional bio-signal sensor is an electrophysiological sensor ([0092]).
Regarding claims 40-44, Dar et al. ‘121 teaches an electronics module in communication with the EEG bio-signal sensor for receiving EEG signals from the EEG bio-signal sensor (Fig. 1B electronic circuit 1042 and [0094], [0140]), wherein the electronics module is disposed on the flexible band, wherein the electronics module is selectively mountable to the band (Fig. 1B electronic circuit 1042), wherein the electronics module includes a computing device configured to receive EEG signals from the EEG bio-signal sensor and to process the EEG signals ([0140]; Bio-signals are transferred to the electronic circuit that includes a microprocessor or transmitted to a remote unit.), and wherein the computing device is configured to process the EEG signals to obtain bio-signal data during sleep ([0108], [0140]).
Regarding claim 48, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for an inner-ear sensor to contact an ear canal of the user.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would understand that the dry electrodes are in contact with the ear canal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner-ear sensor of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include being in contact with an ear canal of the user as Lisy et al. ‘060 teaches this will aid in providing a closer, tighter fit that is capable of withstanding rigorous physical activity and jostling, and thus providing higher-quality signals (Column 51 Lines 4-24).
Regarding claim 49, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for a speaker disposed adjacent the inner-ear sensor.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would understand that the dry electrodes are in contact with the ear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include a speaker as Lisy et al. ‘060 teaches this will aid in communicating an output to the user (Column 41 Lines 55-65).
Claims 32 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 further in view of Aimone et al. ‘547 (US Pub No. 2016/0077547).
Regarding claim 32, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for wherein the EEG bio-signal sensor includes a flexible printed circuit board.
Aimone et al. ‘189 teaches an inner band may include a flexible printed circuit board or “Flex PCB” that has sensor 12 contacts on it (Fig. 16 and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EEG bio-signal sensor of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include a flexible printed circuit board as Aiome et al. ‘547 teahces this will aid in providing a good connection between the sensor and the Flex PCB traces ([0118]).
Regarding claim 46, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for a hair-penetrating sensor disposed on the band.
Aimone et al. ‘547 teaches bio-signal sensors may be specifically configured to travel a distance from the strap, past the user’s hair, if any, to the user’s scalp. The bio-signal sensors may include an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include a hair-penetrating sensor as Aimone et al. ‘547 teaches this will aid in measuring EEG signals on the scalp while avoiding hair, which will facilitate a low impedance interface to the skin of the scalp ([0059]).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 further in view of Berka et al. ‘837 (US Pub No. 2013/0303837).
Regarding claim 35, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for wherein the band includes a deformable fabric.
Berka et al. ‘837 teaches a device that may be an eye mask (soft) or glasses house (hard). The eye mask may be made of a non-conductive polyester blend ([0044], [0092]-[0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include a deformable fabric as Berka et al. ‘837 teaches that simple substitution of one known element (deformable fabric) for another (hard material) would obtain predictable results.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 further in view of Lovett et al. ‘652 (US Pub No. 2005/0043652).
Regarding claim 45, Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 teaches all of the elements of the current invention as mentioned above except for wherein the computing device is configured to compare the bio-signal data to a baseline to establish a sleep score based on the deviation of the bio-signal data from the baseline.
Lovett et al. ‘652 teaches a sleep state classification system that includes one or more sensors used to sense a physiological signal, such as EEG ([0031]). When the patient’s activity falls below a threshold, the patient is considered to be asleep. When the patient’s activity rises above the activity threshold, the patient is considered to be awake ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device of Dar et al. ‘121 in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 to include comparing the bio-signal data to a baseline to establish a sleep score based on the deviation of the bio-signal data from the baseline as Lovett et al. ‘652 teaches this will aid in providing more effective therapy, better diagnostic information, and improved prognostic and predictive capabilities ([0076]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soulet de Brugiere et al. ‘717 (US Pub No. 2018/0368717) teaches a measuring device measuring brain waves. Yeow et al. ‘439 (US Pub No. 2017/0042439) teaches measuring brainwave data of a user with an LED display. Connor ‘901 (US Pub No. 2016/0345901) teaches a wearable brain activity monitor on a headband.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AURELIE H TU/Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791